COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00287-CV


Angel Worlds                               §    From County Court at Law No. 3

                                           §    of Tarrant County (2014-000787-1-3)
v.
                                           §    August 6, 2015

Randy Reynolds / Triple R Auto             §    Opinion by Justice Gabriel
Sales

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Lee Gabriel
                                           Justice Lee Gabriel